DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,863,098. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a crane mat having a core, an upper layer and a lower layer.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,845,576. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a crane mat having a core, an upper layer and a lower layer.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 9,663,903. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a crane mat having a core, an upper layer and a lower layer.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,476,164. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a crane mat having a core, an upper layer and a lower layer.
Claims 1-7, 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,447,547. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a crane mat having a core, an upper layer and a lower layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renick (2004/0037644).


Regarding claim 1, Renick teaches an industrial mat comprising: a support core (6) made of a sheet, a plurality of elongated members (9), a plurality of compartments, or combinations thereof, made of environmentally resistant non-wood materials (paragraph [0011]), the support core configured to support additional components of the mat (5, 7) and having sufficient strength and rigidity to withstand heavy equipment compression and impact loads during use; additional components that include an upper layer (5) provided above the support core that forms an upper surface for the mat, and a lower layer (7) provided below the support core that forms a lower surface of the mat; wherein the upper and lower layers comprises boards (8, 10) or elongated members that are attached to the support core directly or indirectly through other components (paragraph [0011]).  

Regarding claim 2, Renick teaches the support core (6) is made of thermoplastic, thermosetting plastic or elastomeric materials (rubber) and wherein the upper and lower layers comprise elongated members made of wood, engineered wood, thermoplastic, thermosetting plastic or elastomeric materials to provide abrasion, wear and abuse resistance to the mat (paragraph [0011]).  

Regarding claim 10, Renick teaches a method for prolonging the service life of an industrial mat, which comprises: configuring the industrial mat to have a permanent, reusable support core (6) that provides strength and rigidity to the mat, wherein the support core is provided as one or more structural components comprising a sheet, a 

Regarding claim 12, Renick teaches the upper layer (5) contacts upper surface(s) of the support core (6) and the lower layer (7) contacts lower surface(s) of the support core.  

Regarding claim 13, Renick teaches the support core (6) is made of thermoplastic, thermosetting plastic or elastomeric materials and wherein the upper and lower layers comprise elongated members made of wood, engineered wood, thermoplastic, thermosetting plastic or elastomeric materials to provide abrasion, wear and abuse resistance to the mat (paragraph [0011]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Renick (2004/0037644).

Regarding claims 3 and 14, Renick teaches the invention as described above but fails to teach the mat as a length of about 4 to about 60 feet, a width of about 4 to about 8 In re Rose, 105 USPQ 237, (CCPA 1955).


Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Renick (2004/0037644) in view of Dagesse (2009/0301004).
Regarding claim 4 and 15, Renick fails to teach a honeycomb structure. Dagesse teaches a rig mat with a core structure wherein the core structure has a honeycomb structure with open cells, and the edges of the core structure is provided with protective members, wherein the cells of the honeycomb structure, when open, are optionally provided with a filler material to increase the weight of the mat, as well as to control, preclude or provide absorption of liquids, and with the core structure when provided with filler material optionally including upper and lower sheets to assist in retaining the filler material in the cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the honeycomb core 
Regarding claims 5 and 16, Renick as modified by Dagesse teaches the upper and lower layers (5, 7) comprise elongated members made of wood or engineered wood (Paragraph [0011]) in a uniform configuration (Figure 1) optionally with one of the layers provided in a staggered configuration.  

Regarding claim 6, Renick as modified by Dagesse teaches the upper and lower layers comprise elongated members made of thermoplastic, thermosetting plastic or elastomeric materials.  

Regarding claim 7, Renick as modified by Dagesse teaches the support core comprises a sheet, plate or grating but fails to teach it having a thickness of between 2 and 4 inches.   It would have been an obvious matter of design choice to make the core with a thickness of 2-4 inches, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 17, Renick fails to teach a sheet, plate or grating.  Dagesse teaches a support core with a sheet honeycomb structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the honeycomb core structure of Dagesse for the core structure of Renick In re Rose, 105 USPQ 237, (CCPA 1955).

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Renick (2004/0037644) in view of Phillips et al. (8,784,001) (“Phillips")

Regarding claim 11, Renick teaches the invention as described above but fails to explicitly teach the materials of the upper and lower layers are different than the material of the core.  Phillips teaches a 3 layered mat wherein with the materials of the elongated members of at least one outer layer are different from the materials of the structural components of the core.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the material of the core of Renick different the material of the outer layers as taught by Phillips as it is obvious to use a known technique to improve similar devices in the same way.

  
Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 24, 2021